DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 10, 2021 has been entered.
	This Office action addresses claims 1, 3-12 and 14-20.  Claim 12 remains nonelected (claims 5, 7, 9, 11, and 14 are rejoined).  Claims 1, 8-11, and 13-20 are allowed.  Claims 3-7 are newly rejected under 35 USC 112(a).  This action is non-final. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 3-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites a tail portion of the first electrode assembly has a second segment disposed and terminated on the first electrode assembly.  This subject matter corresponds to Figs. 1D, 1E, 3C, 3D, 4C, 5A-K, 6A, and 6D-K of the application.  In the context of the application, “terminated” is considered to mean completely ending and no further portion or segment extends therefrom.  Claim 3 recites that the second segment comprises a first active material coated on a surface of a first current collector facing a second active material coated on a surface of a second current collector of the second electrode (of the first assembly).  This subject matter is only supported by Figs. 1G, 1F, 6B, and 6C of the instant application.  However, these Figures do not read on Figure 1 because the second segment does not terminate on the first assembly (it terminates on the second assembly).  Thus, claim 3 appears to define an embodiment that is mutually exclusive with parent claim 1 or is otherwise not disclosed as being usable with embodiments reading on claim 1.  As an embodiment containing all the features of claim 3 including the features of claim 1 is not contemplated in the instant application, accordingly claim 3 and its dependent claims are considered to contain new matter.
Allowable Subject Matter
Claims 1, 8-11, and 13-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Independent claims 1, 17, and 20 recite a battery comprising a first electrode assembly being a jelly-roll cell including a first electrode, a second electrode assembly disposed adjacent the first electrode assembly, wherein the first electrode comprises a tail portion comprising a first segment and a second segment following the first along a winding direction of the first assembly, the first segment wrapping the second assembly and the second segment disposed and terminated on the first assembly.  Kwon (Fig. 9) is considered the closest prior art, but does not teach or suggest that a tail portion of the first electrode of the first assembly wraps the second assembly and terminates on the first assembly as claimed.  Kawai et al (US 20190074535) contains a similar disclosure and is deficient for the same reasons. 
Andrew et al (US 9882224) is also cited as being of interest but does not teach or suggest the claimed subject matter. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
April 9, 2021